Wedell, J.
(dissenting): Counsel for appellee, the workman, insists this court should not consider subdivision (d) of G. S. 1935, 44-503, which states the exceptions under which the principal is not liable for injuries suffered by an employee of his contractor and under which a contractor, as principal, is not liable for injuries suffered by an employee of his subcontractor. Appellee contends the exception provision is raised for the first time by appellants in this court and that alleged errors not brought to the attention of the trial court cannot form the basis for review, citing Toops v. Atchison, T. & S. F. Rly. Co., 128 Kan. 189, 277 Pac. 57; State Bank of Stella v. Moritz, 146 Kan. 23, 69 P. 2d 15. A majority of this court has, however, concluded the exception provision should be considered, interpreted and applied.
I am unable to agree with the interpretation placed by the majority on subdivision (d) of the statute. The pertinent portions of the statute, subdivisions (a) and (d), read:
“(a) Where any person (in this section referred to as principal) undertakes to execute any work which is a part of his trade or business or which he has contracted to perform and contracts with any other person (in this section referred to as the contractor) for the execution by or under the contractor of the whole or any part of the work undertaken by the principal, the principal shall be liable to pay to any workman employed in the execution of the work any compensation under this act which he would have been liable *389to pay if that workman had been immediately employed by him; and where compensation is claimed from or proceedings are taken against the principal, then in the application of this act, references to the principal shall be substituted for references to the employer, except that the amount of compensation shall be calculated with reference to the earnings of the workman under the employer by whom he is immediately employed. . . (d) This section shall not apply to any case where the accident occurred elsewhere than on, in or about the premises on which the principal has undertaken to execute work or which are otherwise under his control or management, or on, in or about the execution of such work under his control or management.” (Emphasis supplied.)
It, of course, will be observed immediately that subdivision (d) expressly provides the principal, Kelso Feed Company, would not be liable to the workman of the contractor who was delivering feed for the principal unless the accident occurred “on, in or about the premises on which the principal has undertaken to execute work,” or unless the accident occurred “on, in or about the premises” which are otherwise under the principal’s “control or management.”
It seems to me the above exceptions exclude liability of the principal for the injury which occurred to the workman of Johnson, the delivering contractor, at the loading docks of Armour and Company. It will be well to first consider the meaning of the words “on, in or about.” I find no interpretation of those words in this statute by this court where delivery of merchandise is involved. We may, however, turn to another statute which formerly contained those precise words and see how this court interpreted them with reference to the premises on which the principal conducted his hazardous trade or business. I am referring to R. S. 1923, 44-505. That was the general statute which designated the industries, trades or businesses to which the compensation act applied. Before that statute was amended in 1927, the pertinent portion read as follows:
“That this act shall apply only to employment in the course of the employer’s trade or business on, in or about a railway, factory, mine. . . .” (Emphasis supplied.)
In the 1927 revision of the compensation act the words “on, in or about” were eliminated from that particular section of the act. All lawyers familiar with the compensation law now thoroughly understand the change in that particular section. In fact, the elimination of the words, “on, in or about” from that particular section of the act is now so well understood that it frequently is *390assumed those words have been eliminated from the entire compensation act. The assumption, as we have seen, is erroneous and we are obliged to guard against the erroneous assumption if we are to arrive at a proper interpretation of the statute under consideration.
The phrase “on, in or about” was often construed by this court before it was eliminated from R. S. 1923, 44-505. Where, within the meaning of the phrase “on, in or about a railway, factory, mine . .. .,” did this court say the 'principal had undertaken to execute work so as to make him liable for injuries suffered by workmen which the principal had directly employed and who were under the principal’s “control or management”? The phrase was never construed as it is by the majority in the instant case. The word “about” was said to be “one of locality and not of mere association or connection.” (Hicks v. Swift & Co., 101 Kan. 760, 762, 168 Pac. 905 [1917].)
In Bevard v. Coal Co., 101 Kan. 207, 165 Pac. 657, (1917), a workman was employed directly by the principal, the coal company. He was injured between two mines of his employer while sent on a necessary errand. The petition was held demurrable for the reason the accident did not occur “on, in or about” a mine within the meaning of the statute. This court said:
“The act is a restricted one. Employments especially . and inherently dangerous to life and limb, and none other, were included. The hazards were the necessary and peculiar hazards attending railroading, factory work, mining and the like. There is no anomaly in distinguishing between trainmen and yardmen working on or about a railroad, and railroad employees working in a distant office building where they are as secure from the peculiar hazards incident to railroading as the employees of a bank. Likewise, a jaetory dray~ man when in the course oj his employment elsewhere than at the factory is no more exposed to extraordinary risk from the nature, or condition oj the work carried on there than a grocer’s drayman. Consequently the act was extended, not to> employment in ■ the course of the employer’s business generally, or wherever conducted, but the employer’s business at designated places. The superficies of a mine was particularly described (§ 5903, subdiv. c) and to ignore the plain limitation to locality would be to ignore the principle of classification which lies at the foundation of the act.
“The ‘on or in, or about’ limitation has been dropped from the British workmen’s compensation act, except with respect to premises on which a principal undertakes to do work which he procures to be executed by subcontractors, and has been omitted from American statutes framed in the light of recent models. The omission accounts for the dearth'of helpful American authorities. The radical enlargement of the scope of workmen’s compensation acts which the omission accomplishes has been sufficiently, indicated.
“The court concludes that the word ‘about’ as applied to a mine, fixes the *391locality of the accident for which compensation may be recovered, and that the accident must occur in such close proximity to the mine that it is within the danger zone necessarily created by those peculiar hazards to workmen which inhere in the business of operating the mine.. If the accident occur outside this zone, the distance from the mine, whether very near or very far, is immaterial. In this case the workman was a messenger who had left one mine on an errand and had not arrived at the other. He was injured on the premises of the railway company, which lay between the two mines.” (Emphasis supplied.) (p. 214.)
In the Hicks case, supra, the plaintiff was likewise directly employed by the principal, Swift and Company. The principal delivered meat to his customers by truck. It was plaintiff’s duty to deliver the meat with defendant's truck from defendant’s packing house to defendant’s customers. The workman was injured while unloading the meat at the place of a customer. In reversing the trial court liability of the principal, the employer, was denied. It was held:
“The workmen’s compensation act, being by its terms limited'to injuries occurring ‘on, in or about’ a factory or other designated establishment, does not authorize a recovery against the owner of a packing house on account of injuries received by a truck driver while engaged in delivering meat to customers.” (Syl. IT 2.) (Emphasis supplied.)
In the course of the opinion it was said:
“While in charge of the truck, after leaving the premises where the meat had been prepared, the plaintiff was not ‘within the danger zone necessarily created by those peculiar hazards to workmen which inhere in the business of operating’ the packing house.” (p. 763.) (Emphasis supplied.)
To the same effect see, also, Carter v. Uhrich, 122 Kan. 408, 252 Pac. 240 (1927). Numerous similar decisions might be cited interpreting the meaning of the words “on, in or about the premises” but that is not necessary. It is, however, highly important that decisions rendered after the elimination from the statute of the words “on, in or about” should not be confused with decisions rendered before the elimination of those words.
The words “on, in or about” were deliberately retained in subdivision (d) by our legislature as they have been retained in the revision of compensation acts of other states. The intent and purpose of retaining the exceptions in subdivision (d) is obvious. The legislature realized that the liability of the principal created' by sub-' division (a) of the statute was entirely too broad. His liability was made too broad whether the injury occurred to the workman of an independent contractor or to the workman of a subcontractor on *392premises far removed from the premises of the principal and over which the latter had no management or control. Realizing these facts the legislature provided exceptions to the principal’s liability in subdivision (d). The construction of buildings and of various kinds of machinery are good examples of necessary limitations on the principal’s liability. A part of such work frequently needs to be done in some factory, workshop, or elsewhere, far removed from the hazardous premises on which the principal has undertaken to execute work. Materials need to be transported to and from the premises on which the principal has undertaken to execute the work. Finished products of special parts of the total work need to be delivered to the premises on which the principal has undertaken to execute work.
The legislature also knew that the independent contractor and frequently the subcontractor have exclusive management and control over the methods or details of special portions of work to be performed. The only concern of the principal under such circumstances is that the contractor produce the result for which the principal has employed him.
The majority opinion is based on the theory that delivery of feed was a part of the principal’s business and, therefore, it is liable for any injury that occurred to an employee of Johnson, the delivering contractor, in the course of delivery. Such interpretation of subdivision (d), in my opinion, nullifies the evident legislative purpose and intent. Its effect, in this case, is to strike down subdivision (d) and to determine the case entirely on subdivision (a). Manifestly that is unjust. As already indicated, this court denied liability of the principal under the old “on, in or about” statute even where the principal had directly employed the workman to perform a part of the principal’s business, the delivery of meat to customers. (Hicks v. Swift & Co., supra.)
In the first place, it constitutes an exceedingly strained construction to conclude the words “on which the principal has undertaken to execute work” were intended to include any and all portions of the public streets, highways, railways, waterways or air lanes over which merchandise may be delivered. Such routes are all parts of our common and well-recognized transportation or delivery system today. I cannot believe the legislature ever intended to make the principal liable for injuries occurring at such places.
In the second place, neither such public routes of transportation *393nor the points of delivery are under the “control or management” of a retailer or wholesaler of merchandise. And, of course, there was not the remotest attempt in the instant case to show the streets or highways used in making the delivery or the loading docks of Armour and Company, the point of delivery, were under the principal’s “control or management.”
Appellee cites no decision of this or any other court which interprets subdivision (d) or a similar provision. None is cited in the majority opinion. Limited time has prevented an exhaustive search to ascertain the interpretation of the same, or similar, provisions in compensation acts of other states. Such study as I have been able to make discloses no decision in harmony with the majority view. The decisions found are to the contrary. The English subcontractors’ section served as a model for subdivision (d) of our subcontractors’ section. That part of the English act provided:
“(4.) This section shall not apply in any case where the accident occurred elsewhere than on, or in, or about premises on which the principal has undertaken to execute the work or which are otherwise under his control or management.” (Workmen’s Compensation Act, 1906, s. 4, sub-s. 4.)
The statute was construed in Andrews v. Andrews and Mears, 2 K B. 567, 1 B. W. C. C. 264 (1908). It was held:
“A workman who was employed in connection with certain paving operations by a sub-contractor, his duties being to cart materials for the work and remove rubbish, while so engaged was accidentally killed in the public street at a distance of two miles from the site of the work:—
“Held, that the accident had not occurred ‘on, or in, or about premises’ on which the principal contractor had undertaken to execute the work, or which were ‘otherwise under his control or management’ within s. 4, sub-s. 4, of the Workmen’s Compensation Act, 1906, and that consequently the principal was not liable to pay compensation under the Act.” (Headnote.) (Emphasis supplied.)
Several of the Lord Justices wrote opinions upon the subject. All of the opinions agreed it would be giving the exception provision of the statute “a wholly unnatural and unjustifiable meaning” to hold the principal contractor liable on the theory the accident occurred on or in or about premises on which Mears, the principal, “had undertaken to execute the work or which were otherwise under his control or management.” The opinion of the county court was accordingly reversed. The report of the decision may not be available to all members of the bench and bar. The concurring opinion of Lord Justice Buckley is brief. It reads:
*394“I am of the same opinion, and will add a few words as to my view of the construction of s. 4. [The Lord Justice read the section, and continued: — ] The question here is this: The principal had undertaken to do certain carting work from the Albert Hall; was the public street between the Albert Hall and St. Quintin’s Avenue, at a distance of some two miles from the Albert Hall, ‘premises on or in or about which the principal had undertaken to execute the work or which were otherwise under his control or management’? In my opinion a street, the public highway, was not for this purpose ‘premises’ on which the work was to be executed. That word implies some definite place with metes and bounds, say land, or land with buildings upon it. Nor was it a place ‘otherwise under the control or management’ of the principal. A public street is not, in my opinion, within these words at all. One might put numerous instances of work which is to be done, coupled with the obligation of bringing and delivering the finished article or of taking away the work to be done and bringing it back again. It seems to me that it would be impossible to say that the operation of so conveying the work over the public road is done on premises on or in or about which the principal has undertaken to execute the work or which are otherwise under his control or management. The result is that s. 4 does not, in my opinion, apply, and the principal here is not liable.” (Emphasis supplied.) (p. 570.)
In the same case Lord Justice Kennedy, also concurring, said in part:
“The man had got a long distance on the road. The premises to which he might take the rubbish were entirely in his choice at that time, and in no sense could they be said to be under the control or management of the appellant Mears, nor was the place to which the workman was going ‘premises’ on or in or about which the principal had undertaken to execute any work. I cannot understand the judgment of the Court below.” (p. 571.)
It appears subdivision (d) of our subcontractors’ section was enacted in its present form in the original compensation act of 1911. (Laws 1911, ch. 218, §4 [d].) The rule that where a statute is adopted fi’om another state the adoption carries with it the construction placed thereon by the courts of that state is a general rule, but there fare:, exceptions to it. The rule and the exceptions are stated in State v. Campbell, 73 Kan. 688, syl. ¶ 7, 85 Pac. 784. The exceptions- stated do not apply here. Aside from the presumption the legislature intended the adopted section should have the meaning attributed to it by the highest court of England, the decision in the Andrews’ case, in my opinion, is souhd in principle. Moreover, it has been followed by and is in harmony with later well-reasoned decisions of able courts in this country.
In Doherty’s Case, 294 Mass. 363, 2 N. E. 2d 186 (1936), the facts were: . .
*395“On the night of June 22-23, 1934, Doherty and Tupper were in the employ of one Albertini driving his truck from Albany, New York, to Boston. Albertini had a contract with Motor Express Agency, Inc., by which he was to furnish to that .corporation two large semi-trailer trucks with operators to make round trips between the two cities. Motor Express Agency, Inc., was in the business of transporting merchandise as a carrier between Boston and Albany, using for that purpose the trucks which it hired from independent contractors. It was a subscriber under the workmen’s compensation act, G. L. (Ter. Ed.) c. 152. Albertini was not a subscriber. Doherty and Tupper were carrying a load for Motor Express Agency, Inc., under the contract of their employer Albertini. Shortly after midnight as they were descending a grade on a curve on the east side of Lebanon Mountain in the town of Hancock the semi-trailer truck left the road, tore through the fence and ran down the embankment, where it turned over and burst into flames. Both Doherty and Tupper perished in the wreck.” (p. 364.) (Emphasis supplied.)
The Massachusetts exception statute provided:
“This section shall not apply to any contract of an independent or subcontractor which is merely ancillary and incidental to, and is no part of or process in, the trade or business carried on by the insured, nor to any case where the injury occurred elsewhere than on, in or about the premises on which the contractor has undertaken to execute the work for the insured or which are under the control or management of the insured.” (p. 365.)
The court denied liability of the principal for the reasons, first, that “Certainly the highway was not ‘under the control or management of the insured,’ ” and, second, that the accident did not occur on, in or about the premises on which the contractor had undertaken to execute the work for the principal, the insured. In the course of the opinion the court said:
“If the claimants’ argument founded upon the general purpose and intent of compensation acts is sound, it would seem that it ought also to apply if Albertini had contracted to carry loads by water or even by airplane instead of by the highway. But we suppose it would hardly be contended that navigable waters or the sky constituted ‘the premises’ on, in or about which the contractor had undertaken to execute the work.
“We do not mean to intimate that if the contractor has engaged to perform work in or upon the highway itself, such as construction of the way, paving, laying pipes or other work which is distinct from the use of the way for purposés of travel, those portions of the way upon, which such work is actually done might not be deemed to be ‘the premises • on which the contractor has undertaken to execute-the work’ under § 18. We.now decide only that § 18 does not apply to work on a public way which consists merely in using the way under the public right for the purpose of travel.” (pp. 368, 397.) (Emphasis supplied.)
*396In referring to the English case of Andrews v. Andrews and Mears, supra, the Massachusetts court further said:
“This is the only case we have seen in which the very words in question have been construed. See, however, Halpin v. Industrial Commission, 319 Ill. 130; Employers’ Liability Assurance Corp., Ltd. v. Hereford, 209 Ky. 188; Shickley v. Philadelphia & Reading Coal & Iron Co., 274 Penn. St. 360.” (p. 367.)
In Employers’ Liability Assur. Cor. v. Hereford, 209 Ky. 188, 272 S. W. 380 (1925), the statutory exception to the principal’s liability was worded as follows:
“ ‘This section shall apply only in cases where the injury occurred on, in or about the premises on which the principal contractor has undertaken to execute work or which are under his control otherwise or management.’ ” (p. 190.)
The court held the principal was not liable for an injury to a contractor’s workman who was injured while delivering work to the principal’s premises where such work had been completed elsewhere. The Kentucky court in construing the principal’s liability under the exceptions section further said:
“. . . we do not think that simply because an independent contractor delivers his work, completed elsewhere, on the grounds where the principal is doing his work,- the principal is brought within section 10 of the compensation act. Otherwise, a general contractor on a building who buys, for instance, his doors and window sashes from a planing mill would be responsible for any injury which occurred in a planing mill, or to the driver of the planing mill if hurt while delivering the doors and sash on the job. We do not believe the compensation act contemplates this.” (p. 191.) (Emphasis supplied.)
Other helpful cases are Bates v. Connecticut Power Co., 130 Conn. 256, 33 A. 2d 342 (1943); Siskin v. Johnson, 151 Tenn. 93, 268 S. W. 630 (1924); Cooper v. Dixie Construction Co., 45 Ga. App. 420, 165 S. E. 152 (1932); Downing v. Stamford Community Chest, Inc., 125 Conn. 728, 4 A. 2d 329 (1939); Anno. 105 A. L. R. 580, 591.
In Bates v. Connecticut Power Co., supra, the Connecticut court said:
“Speaking of ‘premises,’ Buckley, L. 3., in Andrews v. Andrews & Mears, [1908] 2 K. B. 567, 570, says: ‘That word implies some definite place with metes and bounds, say land, or land with buildings upon it. A public street is not, in my opinion, within these words at all.’ In Doherty’s Case, 294 Mass. 363, 365, 2 N. E. (2d) 186, occurs the statement: ‘Certainly the highway was not under the control or management of the insured.’ In State v. Ehr, 52 N. D. 946, 953, 204 N. W. 867, in holding that an abutting owner did not own or control the street in front of his premises, the court said: ‘In general, to have “control” of a place is to have the authority to manage, direct, superintend, restrict or regulate.’ ” (p. 261.)
*397In the instant case, Johnson, the contractor, was in complete charge of the delivery work. He used his own trucks. He hired his own workmen. The Kelso Feed Company had no control- over the trucks, men or details of the delivery work. It was concerned only with delivery. Johnson’s principal business was the hauling and transportation of feed. He had qualified as a contract carrier under the laws of the state and had secured the necessary license to operate in the state. He was an independent- contractor. (Laffery v. Gypsum Co., 83 Kan. 349, 354, 111 Pac. 498; Pottorff v. Mining Co., 86 Kan. 774, syl. ¶¶ 1, 2, 122 Pac. 120; Mendel v. Fort Scott Hydraulic Cement Co., 147 Kan. 719, 723, 78 P. 2d 868; Lehman v. Grace Oil Co., 151 Kan. 145, 148, 98 P. 2d 430.)
Merchants of many communities of any size now have a regular merchants’ delivery system. Some merchants employ separate independent contractors to deliver their merchandise which is likewise sold, coupled with the agreement it will be delivered to the customer. Many customers purchase articles from merchants in other cities with the agreement they will be delivered by railroads, truck lines or other means selected by the seller. Under the decision of the majority every retailer or wholesaler in this state within the purview of the compensation act, whether by operation of law or by election, who sells any article of merchandise and agrees to deliver it will be liable for injuries of an employee of the delivering contractor suffered in the course of such delivery.
It is also well to bear in mind that for delivery purposes there frequently is no direct route to a customer. A delivery contractor often fills his truck with merchandise to be delivered to numerous customers in a city. He starts out in some general direction and selects what he believes to be the most practical routes to facilitate the ultimate delivery of all articles in his possession. This procedure often takes him into all parts of a village or many parts of a large city. He makes deliveries on his way from and on his return to the premises of his principal. Was he on the proper or improper route at the time the accident occurred? If he was delivering for a large number of merchants on the same general excursion are all of them liable? If-they are not all liable against whom does liability attach? These are only a few of the numerous practical and highly complicated problems certain to arise under the majority decision.
Our task is one of construction and not of legislation. I cannot *398believe the legislature intended by the exceptions of a principal’s liability provided in subdivision (d) to create a greater liability against the principal where the injury occurred to a workman of an independent contractor or of a subcontractor than was previously created against the principal for an injury to a workman employed directly by the principal. The decision of the majority is not only out of harmony with our own interpretation of a- section of the statute while it contained the words “on, in or about” but it imposes an entirely unnatural liability on the sellers of merchandise.
Burch, J., concurs in the foregoing dissenting opinion.